Sn the Guited States Court of Federal Claims

OFFICE OF SPECIAL MASTERS
No. 19-1848V
UNPUBLISHED

 

MARK THOMA, Chief Special Master Corcoran

Petitioner, Filed: July 14, 2022
V.
Special Processing Unit (SPU); Joint
SECRETARY OF HEALTH AND Stipulation on Damages; Influenza
HUMAN SERVICES, (Flu) Vaccine; Brachial Neuritis
(Parsonage-Turner Syndrome);
Respondent. Phrenic Neuritis

 

 

Andrew Donald Downing, Downing, Allison & Jorgenson, Phoenix, AZ , for Petitioner.

Alexis B. Babcock, U.S. Department of Justice, Washington, DC, for Respondent.

DECISION ON JOINT STIPULATION’

On December 6, 2019, Mark Thoma filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.* (the
“Vaccine Act’). Petitioner alleges that he suffered brachial neuritis (Parsonage- Turner
Syndrome) as a result of an influenza (“flu”) vaccine received on January 17, 2017.
Petition at 1, 3, 5; Stipulation, filed July 14, 2022, at {¥ 2-4. Petitioner further alleges that
the vaccine was administered in the United States, he experienced the residual effects of
his injury for more than six months, and there has been no prior award or settlement of a
civil action for damages on his behalf as a result of his condition. Petition at (Q 4, 15;
Stipulation at 9§ 3-5; Ex. 4 at 86. “Respondent denies that the flu vaccine caused
petitioner to develop brachial neuritis (Parsonage-Turner Syndrome) or phrenic neuritis,
and further denies that the flu vaccine caused petitioner to suffer from any other injury or
his current condition.” Stipulation at | 6.

 

' Because this unpublished Decision contains a reasoned explanation for the action in this case, | am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the Decision will be available to anyone with access to the
internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact
medical or other information, the disclosure of which would constitute an unwarranted invasion of privacy.
If, upon review, | agree that the identified material fits within this definition, | will redact such material from
public access.

? National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all section references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C.
§ 300aa (2012).
Nevertheless, on July 14, 2022, the parties filed the attached joint stipulation,
stating that a decision should be entered awarding compensation. | find the stipulation
reasonable and adopt it as my decision awarding damages, on the terms set forth therein.

Pursuant to the terms stated in the attached Stipulation, | award the following
compensation:

A lump sum of $110,000.00 in the form of a check payable to Petitioner.
Stipulation at § 8. This amount represents compensation for all items of damages
that would be available under Section 15(a). /d.

| approve the requested amount for Petitioner's compensation. In the absence of
a motion for review filed pursuant to RCFC Appendix B, the Clerk of Court is directed to
enter judgment in accordance with this decision.*

IT IS SO ORDERED.

s/Brian H. Corcoran
Brian H. Corcoran
Chief Special Master

 

° Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.
IN THE UNITED STATES COURT OF FEDERAL CLAIMS
OFFICE OF SPECIAL MASTERS

 

 

 

MARK THOMA

Petitioner,
Vv. No, 19-1848V

Chief Special Master Corcoran (SPU)

SECRETARY OF HEALTH AND ECF
HUMAN SERVICES,

Respondent.

STIPULATION

The parties hereby stipulate to the following matters:

1, Mark Thoma, petitioner, filed a petition for vaccine compensation, as amended, under
the National Vaccine Injury Compensation Program, 42 U.S.C. §§ 300aa-10 to -34 (the “Vaccine
Program’). The petition seeks compensation for injuries allegedly related to petitioner’s receipt
ofan influenza (“flu”) vaccination, which vaccine is contained in the Vaccine Injury Table (the
“Table”), 42 C.F.R. § 100.3 (a).

2. Petitioner received a flu vaccine on January 17, 2017.

3. The vaccination was administered within the United States.

4. Petitioner alleges that he developed brachial neuritis (Parsonage-Turner Syndrome)
and phrenic neuritis as a result of receiving his flu vaccine. Petitioner further alleges that he
experienced the residual effects of his injury for more than six months.

5. Petitioner represents that there has been no prior award or settlement ofa civil action

for damages on his behalfas a result of his condition.
6. Respondent denies that the flu vaccine caused petitioner to develop brachial neuritis
(Parsonage-Turner Syndrome) or phrenic neuritis, and further denies that the flu vaccine caused
petitioner to suffer from any other injury or his current condition.

7, Maintaining their above-stated positions, the parties nevertheless now agree that the
issues between them shall be settled and that a decision should be entered awarding the
compensation described in paragraph 8 of this Stipulation,

8. As soon as practicable after an entry of judgment reflecting a decision consistent with
the terms of this Stipulation, and after petitioner has filed an election to receive compensation
pursuant to 42 U.S.C. § 300aa-21(a)(1), the Secretary of Health and Human Services will issue
the following vaccine compensation payment:

A lump sum of $110,000.00 in the form of a check payable to
petitioner. This amount represents compensation for all damages
that would be available under 42 U.S.C. § 300aa-1 5(a).

9. As soon as practicable after the entry of judgment on entitlement in this case, and after
petitioner has filed both a proper and timely election to receive compensation pursuant to 42
U.S.C. § 300aa-2 1(a)(1), and an application, the parties will submit to further proceedings before
the special master to award reasonable attorneys’ fees and costs incurred in proceeding upon this
petition.

10. Petitioner and his attorney represent that they have identified to respondent all
known sources of payment for items or services for which the Program is not primarily liable
under 42 U.S.C. § 300aa-15(g), including State compensation programs, insurance policies,
Federal or State health benefits programs (other than Title XIX of the Social Security Act (42

U.S.C. § 1396 et seq.)), or entities that provide health services on a pre-paid basis.

bo
11. Payment made pursuant to paragraph 8 and any amounts awarded pursuant to
paragraph 9 of this Stipulation will be made in accordance with 42 U.S.C. § 300aa-15(1), subject
to the availability of sufficient statutory funds.

12. The parties and their attorneys further agree and stipulate that, except for any award
for attorneys’ fees and litigation costs and past unreimbursable expenses, the money provided
pursuant to this Stipulation will be used solely for the benefit of petitioner as contemplated by a
strict construction of 42 U.S.C. § 300aa-15(a) and (d), and subject to the conditions of 42 U.S.C.
§ 300aa-15(g) and (h).

13. In return for the payments described in paragraphs 8 and 9, petitioner, in his
individual capacity, and on behalf of his heirs, executors, administrators, successors or assigns,
does forever irrevocably and unconditionally release, acquit and discharge the United States and
the Secretary of Health and Human Services from any and all actions or causes of action
(including agreements, judgments, claims, damages, loss of services, expenses and all demands
of whatever kind or nature) that have been brought, could have been brought, or could be timely
brought in the Court of Federal Claims, under the National Vaccine Injury Compensation
Program, 42 U.S.C. § 300aa-10 et seq., on account of, or in any way growing out of, any and all
known or unknown, suspected or unsuspected personal injuries to or death of petitioner resulting
from, or alleged to have resulted from, the flu vaccination administered on January 17, 2017, as
alleged by petitioner in his petition for vaccine compensation filed on December 6, 2019, in the
United States Court of Federal Claims as petition No. 19-1848V.

14. If petitioner should die prior to entry of judgment, this agreement shall be voidable

upon proper notice to the Court on behalf of either or both of the parties.
15. If the special master fails to issue a decision in complete conformity with the terms
of this Stpulation or if the Court of Federal Claims fails to enter judgment in conformity with a
decision that is in complete conformity with the terms of this Stipulation, then the parties’
settlement and this Supulation shall be voidable at the sole discretion of either party.

16. This Stipulation expresses a full and complete negotiated settlement of liability and
damages claimed under the National Childhood Vaccine Injury Act of 1986, as amended, except
as otherwise noted in paragraph 9 above. There is absolutely no agreement on the part of the
parties hereto to make any payment or to do any act or thing other than is herein expressly stated
and clearly agreed to. The parties further agree and understand that the award described in this
Stipulation may reflect a compromise of the parties’ respective positions as to liability and/or
amount of damages, and further, thata change in the nature of the injury or condition or in the
items of compensation sought, is not grounds to modify or revise this agreement.

17. This Stipulation shall not be construed as an admission by the United States or the
Secretary of Health and Human Services that the flu vaccination caused petitioner to suffer
brachial neuritis (Parsonage-Turner Syndrome), phrenic neuritis, or any other injury.

18, Allrights and obligations of petitioner hereunder shall apply equally to petitioner’s
heirs, executors, administrators, successors, and/or assigns.

END OF STIPULATION
Respectfully submitted,

PETITIONER:

Maa om

MARK THOMA

ATTORNEY OF RECORD FOR

PETIT des } )

ANDREW DOWNING te
VAN CoTT & TALAMANTE, PLLC

3030 N. Third Street, Suite 790

Phoenix, AZ 85012

Phone: (602) 257-9160

Email: adowning@vancotttalamante.com

AUTHORIZED REPRESENTATIVE
OF THE SECRETARY OF HEALTH
AND HUMAN SERVICES:

George R. Grimes - Digitally signed by Gearge R.
Grimes -S14

$14 Date: 2022.06.28 15:01:59 -04'00"

CDR GEORGE REED GRIMES, MD, MPH
Director, Division of Injury
Compensation Programs
Health Systems Bureau
Health Resources and Services
Administration
U.S. Department of Health
and Human Services
5600 Fishers Lane, 08N146B
Rockville, MD 20857

 

Dated: Fly | 2a7

AUTHORIZED REPRESENTATIVE
OF THE ATTORNEY GENERAL:

Cron tA

HEATHER L. PEARLMAN
Deputy Director

Torts Branch

Civil Division

U.S. Department of Justice
P.O. Box 146

Benjamin Franklin Station
Washington, DC 20044-0146

ATTORNEY OF RECORD FOR
RESPONDENT:

CQrukoe (40 ele

ADRIANA*CFEFFEL ALEX (S RB BA Root
FratAromey ASS\stant Pirectar
Torts Branch
Civil Division
U.S. Department of Justice
P.O. Box 146
Benjamin Franklin Station
Washington, DC 20044-0146
Phone: (202) 616-3677-?2ie 7 &
Email; adriana-tettel|@usdoj.gov
Q\EXS . ba bcoe Ie